Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given via emails with Mr. Andrew G. Colombo (Reg. No. 40,565) on 3/9/2022 and 3/17/2022.  
The application has been amended as follows: 
Amendments to Abstract:
The present disclosure generally relates to systems and methods for processing recurring payment transactions. In various embodiments, the system receives details of the set of recurring payment transactions and stores the details in a recurring transaction details table. The system generates a virtual payment instrument and associates it with the consumer’s payment instrument. The system transmits the virtual payment instrument to the consumer. The system then generates a set of payment tokens for the set of recurring transactions and links the tokens to the virtual payment instrument. Each token is associated with a discrete recurring period. The system encodes each token with a sequence of values and stores the tokens in the recurring payment token table. The system receives a recurring transaction request that includes the virtual payment instrument. The system validates the request against a token associated with the recurring period, processes the transaction, and deletes the token. 





Amendments to the Claims:

a database comprising a recurring payment transaction details table, a mapping table, and a recurring payment token table;
a processor coupled in communication with the database; and
a memory device having computer-executable instructions that when executed by the processor, cause the processor to:
receive, from an electronic device of a consumer, details of a real payment instrument associated with the consumer, and details of the set of recurring payment transactions;
store the details of the set of recurring payment transactions in the recurring payment transaction details table;
generate a virtual payment instrument and details thereof based on the details of the real payment instrument;
store the details of the real payment instrument and the virtual payment instrument details in the mapping table on the database by linking the details of the real payment instrument with the virtual payment instrument details;
transmit the virtual payment instrument details to the consumer electronic device;
of the respective payment token being uniquely associated with one of the recurring periods;
encode each of the respective payment tokens from the generated set of payment tokens with a sequence of values including one or more of the following: numerical digits, alphanumeric characters, hexadecimal values, and a set of common dates; 
store the generated set of payment tokens in the recurring payment token table;
receive, from a merchant server associated with a merchant, an instant payment transaction request to process a respective recurring payment transaction at an issuer server during an instant recurring period, the instant payment transaction request comprising the virtual payment instrument details and a payment amount for the instant recurring period;
identify the generated set of payment tokens in the recurring payment token table based on the virtual payment instrument details;
validate the instant payment transaction request against an instant payment token from the identified set of payment tokens, the instant payment token associated with the instant recurring period;
retrieve, from the mapping table, the details of the real payment instrument linked to the virtual payment instrument; and

wherein the issuer server transfers the payment amount to an account of the merchant in response to authorization of the instant payment transaction; and 
delete the instant payment token associated with the instant recurring period in response to authorization of the instant payment transaction.
	2. (Previously Presented) The server according to claim 1, the computer-executable instructions further causing the processor to nullify the instant payment token in response to authorization of the instant payment transaction.
	3. (Previously Presented) The server according to claim 1, wherein the set of payment tokens is associated with a common maximum payment amount.
	4. (Previously Presented) The server according to claim 3, wherein said validating comprises determining if the payment amount for the instant recurring period exceeds the common maximum payment amount.
	5. (Previously Presented) The server according to claim 1, wherein the set of payment tokens is associated with a set of common dates in the series of recurring periods.
	6. (Previously Presented) The server according to claim 5, wherein said validating comprises determining if the instant payment transaction request is received on the common dates in the instant recurring period.
	7. (Previously Presented) The server according to claim 1, wherein the set of payment tokens is associated with merchant reference data.  

	9. (Previously Presented) The server according to claim 1, computer-executable instructions further causing the processor to generate a succeeding payment token in response to authorization of the instant payment transaction and a determination that the set of payment tokens does not include the succeeding token, the succeeding token associated with a recurring period succeeding the instant recurring period.
10. (Canceled).
11. (Previously Presented) The server according to claim 1, wherein the recurring payment transactions details comprise: a start date for determining a first recurring period in the series; an end date for determining a final recurring period in the series; and a recurring period duration for determining a number of discrete recurring periods in the series.  
12. (Previously Presented) The server according to claim 1, the computer-executable instructions further causing the processor to transmit, to the issuer server, a request for authentication of the real payment instrument, the authentication request comprising the real payment instrument details.
13. (Currently Amended) A computerized method that processes a set of recurring payment transactions over a series of recurring periods, the method performed by a payment network server and comprising: 
receiving, from an electronic device of a consumer, details of a real payment instrument associated with the consumer, and details of the set of recurring payment transactions; 
storing the details of the set of recurring payment transactions in a recurring payment transaction details table stored on a database; 

storing the details of the real payment instrument and the virtual payment instrument details in a mapping table stored on the database by linking the details of the real payment instrument with the virtual payment instrument details; 
transmitting the virtual payment instrument details to the consumer electronic device;
generating a set of payment tokens respectively for the set of recurring payment transactions based on details of the set of recurring payment transactions by linking each of the respective payment tokens with the virtual payment instrument, each of the respective payment token being uniquely associated with one of the recurring periods;
encoding each of the respective payment tokens from the generated set of payment tokens with a sequence of values including one or more of the following: numerical digits, alphanumeric characters, hexadecimal values, and a set of common dates; 
652223 (P05589-US-UTIL)storing the generated set of payment tokens in a recurring payment token table stored on the database; 
receiving, from a merchant server associated with a merchant, an instant payment transaction request to process a respective recurring payment transaction at an issuer server during an instant recurring period, the instant payment transaction request comprising the virtual payment instrument details and a payment amount for the instant recurring period; 
identifying, the generated set of payment tokens in the recurring payment token table based on the virtual payment instrument details;
validating the instant payment transaction request against an instant payment token from the identified set of payment tokens, the instant payment token associated with the instant recurring period; 
retrieving, from the mapping table, the details of the real payment instrument linked to the virtual payment instrument; and 

wherein the issuer server transfers the payment amount to an account of the merchant in response to authorization of the instant payment transaction; and 
	deleting the instant payment token associated with the instant recurring period in response to authorization of the instant payment transaction.
	14. (Previously Presented) The method according to claim 13, further comprising communicating a validation response to the merchant server, the validation response indicating successful or failed validation of the instant payment transaction request.  
	15. (Previously Presented) The method according to claim 14, further comprising communicating an invalid request message to the electronic device of the consumer in response to failed validation of the instant payment transaction request. 
	16. (Previously Presented) The method according to claim 13, further comprising: receiving, from the issuer server, an authorization response indicating if the instant payment transaction is authorized or declined; and communicating the authorization response to the merchant server. 
	17. (Previously Presented) The method according to claim 13, further comprising nullifying the instant payment token in response to authorization of the instant payment transaction.  
	18-20. (Canceled).
Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the amendments filed on 2/4/2022.
Claims 1 and 13 are currently amended.
Claims 2-9, 11-12 and 14-17 were previously presented.
Claims 10 and 18-20 were previously cancelled.
Therefore, claims 1-9 and 11-17 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments have been fully considered and they are moot in the light of Applicant’s claims amendments (please see the remark on pages 10-18).  Thus, the rejections are withdrawn in the light of Applicant’s claims amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Friday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIEN C NGUYEN/Primary Examiner, Art Unit 3694